Citation Nr: 0923252	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  01-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for lupus erythematosus 
with low back and leg pain.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Veteran represented by:	Barbara J. Cook, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The Veteran had active duty for training from January 1986 to 
May 1986, and from November 1987 to February 1988, and active 
duty from November 1988 to August 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  In a decision of April 1996, the Board denied service 
connection for a gynecological disorder manifested by left 
sided abdominal pain.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims.  The 
parties filed a Joint Motion to vacate the Board's decision 
and remand the matter for further adjudication.  In the Joint 
Motion, the parties specified that the Board should address 
entitlement to "any condition for which medical evidence 
exists."  The parties further stated that an issue of 
entitlement to service connection for low back pain was never 
addressed by the RO, and should be addressed on remand.

The Board remanded the matters to the RO in April 1998.  In a 
decision of June 1998, the RO granted service connection for 
abdominal pain with history of ruptured right ectopic 
pregnancy and salipengectomy.  The RO also granted special 
monthly compensation based on loss of use due to anatomical 
loss of a creative organ.  Therefore, the gynecological claim 
has been resolved and is no longer on appeal.

Subsequently, in a rating decision of August 1999, the RO 
denied service connection for systemic lupus (claimed as leg 
and joint pain) and low back pain.  The Veteran subsequently 
perfected an appeal of those issues.   In February 2002, the 
RO denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The Veteran has appealed that issue as well.  
In January 2006, the Board remanded the case for the purpose 
of obtaining records from the Social Security Administration.  
That development has since been completed to the extent 
possible.  In February 2009, the Board requested a medical 
opinion from the Veterans Health Administration (VHA).  That 
opinion was received in April 2009, and the Veteran and her 
attorney have been afforded a period of time to submit 
additional evidence and argument.  The case is now ready for 
appellate review.  

The unemployability claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has lupus erythematosus with low back and leg 
pain which had onset during service.  


CONCLUSIONS OF LAW

Lupus erythematosus with low back and leg pain was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of the Veteran's 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the Veteran had active duty for training from 
January 1986 to May 1986, from November 1987 to February 
1988, and active duty from November 1988 to August 1989.  The 
Veteran contends that she experience symptoms during service 
which represented the onset of lupus erythematosus.  She 
asserts that complaints noted in the service medical records, 
such as pain in the ankles, shins, low back pain, chest pain 
and abdominal pain represented the onset of lupus.  

The Veteran's attorney has submitted a medical opinion dated 
in August 2008 from David Trock, M.D, D.F.A.C.P., the Chief 
of Rheumatology at a hospital and an assistance clinical 
professor of medicine at a university.  He reported that he 
reviewed the Veteran's medical records.  He concluded that 
medical record confirmed several clinical features of 
systemic lupus prior to 1997.  He stated that he looked 
carefully at the records, and concluded that the emergence of 
lupus most likely occurred between 1/27/86 and 4/28/86 when 
she developed hallmarks of the condition, including 
musculoskeletal pain, exercise intolerance, pelvic pain, 
irritable bowel symptoms, and recurrent episodes of pleuritic 
chest pain.  He further stated that although he did not 
believe the Army was responsible for causing the lupus, she 
was eligible for disability benefits because her medical 
condition first appeared while she was in the military 
service.

The Board subsequently requested an opinion from a VHA 
physician.  In a written opinion dated in March 2009, two VA 
physicians extensively reviewed the evidence which was of 
record, including a service medical record dated in January 
1986 noting pain in the ankles, shins and low back, a record 
dated in February 1986 noting sharp stabbing chest pain, and 
records dated in April 1986 noting abdominal pain and low 
back pain.  The physicians also reviewed post service medical 
treatment records.  The physicians concluded that the Veteran 
appeared to have systemic lupus erythematosus.  They further 
concluded that:

It is at least as likely as not that the Veteran's 
systemic lupus erythematosus had its clinical onset 
during active military service.  The rationale is 
that the Veteran had unexplained chest, 
musculoskeletal and abdominal pain in the military 
and was subsequently diagnosed with SLE.  

In summary, the evidence shows that the Veteran has lupus 
erythematosus with low back and leg pain which had onset 
during service.  Accordingly, the Board concludes that lupus 
erythematosus with low back and leg pain was incurred in 
service.  


ORDER

Service connection for lupus erythematosus with low back pain 
with left leg pain 
is granted.





REMAND

In light of the foregoing allowance of the claim for service 
connection for lupus with low back and leg pain, the Board 
finds that the claim for unemployability benefits must be 
readjudicated to take into account the additional impairment 
due to the newly service-connected disorder.  The Board finds 
that a new examination would be useful in assessing the claim 
for unemployability benefits.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
recent treatment records which pertain to 
her service-connected disabilities.  

2.  Schedule the Veteran for VA general 
medical examination to determine the 
current level of severity of the service 
connected disabilities.  Provide the 
Veteran with adequate notice of the date 
and place of any requested examination.  A 
copy of all notifications must be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on the claim.  

The Veteran's claims folder must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, 
the examiners should address the 
following:

a)  Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.  

b)  List any side effects the Veteran has 
from the medication taken for her service-
connected disabilities, and identify all 
side-effects which impact his ability to 
obtain and/or retain a substantially 
gainful occupation.

c)  State whether the Veteran's service-
connected disabilities prevent her from 
obtaining or retaining a substantially 
gainful occupation.  Specifically, the 
examiner should describe what types of 
employment activities would be limited due 
to the Veteran's service-connected 
disabilities, bearing in mind her entire 
social-medical history, particularly, any 
degree of industrial impairment caused by 
one or more nonservice-connected 
disorders.  The examiner should not 
consider impairment from nonservice-
connected disabilities when assessing 
whether the service-connected disabilities 
render her unemployable.  

3.  Thereafter, the RO should review the 
examination reports to ensure that it is in 
compliance with the terms of this remand.  
If not, the reports should be returned to 
the examiners for correction of any 
deficiency.  Where the remand orders of the 
Board or the Court are not complied with, 
the Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the TDIU issue on appeal.  If the benefit 
sought remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


